       Case 1:20-cv-00685-HBK Document 18 Filed 03/01/21 Page 1 of 2


 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA

 7

 8    MARIA SOCORRO RAMIREZ DE                         CIVIL NO. 1:20-cv-00685-HBK (SS)
      FUENTES,
 9
                         Plaintiff,
10                                                  ORDER APPROVING PARTIES’ STIPULATION
             v.                                     UNDER SENTENCE FOUR OF 42 U.S.C.§ 405(g)
11                                                  AND REVERSING FINAL DECISION AND
      COMMISSIONER OF SOCIAL                        REMANDING CASE
12    SECURITY,

                         Defendant.                  (Doc. No. 17)
13

14                                                  ORDER TO TERMINATE ALL PENDING
                                                    MOTIONS AND DEADLINES
15

16

17

18          Pending before the Court is the parties’ “Joint Stipulation for Voluntary Remand pursuant
19   to Sentence Four of 42 U.S.C. § 405(g) and for Entry of Judgment in favor of Plaintiff” filed
20   February 24, 2021. (Doc. No. 17, Joint Stipulation). Plaintiff Maria Socorro Ramirez de Fuentes
21   and the Commissioner of Social Security jointly stipulate to remand this case for further

22   administrative proceedings under sentence four of 42 U.S.C. § 405(g). Id.

23          The United States Supreme Court held that the Social Security Act permits remand in

24   conjunction with a judgment either affirming, reversing, or modifying the Secretary’s decision. See

25   Melkonyan v. Sullian, 501 U.S. 89, 97-98 (1991) (addressing issue of attorney’s fees under the
     Equal Access to Justice Act and calculating deadline using date of final judgment). The Melkonyan
26
     Court recognized 42 U.S.C. § 405(g) contemplates only two types of remands: a sentence four or a
27
     sentence six remand. Id. at 98. A sentence four remand authorizes a court to enter “a judgment
28
                                                      1
       Case 1:20-cv-00685-HBK Document 18 Filed 03/01/21 Page 2 of 2


1    affirming, modifying, or reversing the decision of the Secretary, with or without resetting the cause

2    for a rehearing.” Id. at 98 (other citations omitted). And when a sentence four remand does not

3    include this language, it is unclear whether a sentence four or a sentence six is remand is at issue.

4    Id. (noting because the “affirming, reversing, or modifying” language was absent from the district
     court order, the parties agreed, and the Supreme Court found, that the district court did not intend
5
     a sentence four remand).
6
              Here, the parties’ stipulation and proposed order seeks remand under sentence four and
7
     reversal of the Commissioner’s final decision. Doc. 17. at 1. The parties further stipulate that the
8
     Court should direct the Administrative Law Judge to “conduct any necessary further proceedings,
9
     including but not limited to clarifying the residual functional capacity and the demands of the
10
     claimant’s past relevant work, and issue a new decision.” Id.
11
              Accordingly, it is now ORDERED:
12
              1. The Court APPROVES the parties’ Joint Stipulation (Doc. No. 17).
13
              2. The Commissioner of Social Security’s decision is REVERSED, and this case is
14               REMANDED to the Commissioner of Social Security for further proceedings consistent
15               with the parties’ Joint Stipulation and this Order under sentence four, 42 U.S.C. §
16               405(g).
17            3. The Clerk is respectfully requested to terminate any pending motions/deadlines and
18               close this case.

19   IT IS SO ORDERED.
20

21   Dated:      February 27, 2021
                                                        HELENA M. BARCH-KUCHTA
22                                                      UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                       2
